LEWIS, J.
The existence of the hole in the sidewalk of the bridge, on one of the highways of the town, for such a length of time as to justify the jury in finding the highway commissioner guilty of negligence, was sufficiently established by the evidence. Whether the plaintiff’s negligence contributed to her injuries was, under the circumstances proven, a question for the jury. The defendant’s highway commissioner was in charge of the highway bridges of the town, including those within the corporate limits of the village of Tonawanda. The action was therefore properly brought against the town. There does not seem to be any reason for reversing the judgment. It should be affirmed. All concur.